United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.T., Appellant
and
DEPARTMENT OF DEFENSE, FORT IRWIN
COMMISSARY, Fort Irwin, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-705
Issued: October 26, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 21, 2011 appellant filed an application for review of an August 6, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying modification of a
May 4, 2009 loss of wage-earning capacity (LEWC) determination. The appeal was docketed as
number 11-705. Having reviewed the case record submitted by OWCP, the Board finds that this
case is not in posture for a decision.
On April 3, 2009 OWCP proposed to reduce appellant’s compensation based upon her
ability to earn wages in the position of information clerk. In a formal wage-earning capacity
decision dated May 4, 2009, OWCP finalized its reduction of benefits.
In a May 25, 2009 notice, appellant requested a hearing and review of the written record
and put forth both procedural and substantive arguments in support of her request. She
submitted medical evidence and a letter dated May 30, 2009 explaining why she believed she
was unable to perform the duties of the constructed position. The record does not contain a
response by OWCP to appellant’s hearing request.
On May 1, 2010 appellant requested reconsideration of the May 4, 2009 decision. By
decision dated August 6, 2010, OWCP denied modification of its May 4, 2009 LWEC
determination, finding that appellant had failed to show a material worsening in her condition or
that the original LWEC decision was erroneous.

The Board finds that OWCP violated the provisions of Federal Employees’
Compensation Act and its own procedures by failing to provide appellant with an opportunity for
a hearing. The statutory right to a hearing under section 8124(b)(1) follows an initial final
decision of the Office.1 A claimant who has received a final adverse decision may obtain a
hearing by writing to the address specified in the decision within 30 days of the date of the
decision for which a hearing is sought.2 OWCP’s procedure manual provides for a preliminary
review of a case by a hearing representative to determine whether the hearing request is timely
and, if not, whether a discretionary hearing should be granted; if OWCP declines to grant a
discretionary hearing, the claimant will be advised of the reasons.3 In this case, the record
contains evidence and argument regarding appellant’s timely request for an oral hearing on
May 25, 2009 following the May 4, 2009 LWEC decision. There is no evidence of record,
however, that an OWCP hearing representative conducted a preliminary review or responded in
any way to the hearing request. Thus, OWCP failed to follow its own procedures, and there
remains an outstanding request for an oral hearing that must be considered.
The Board notes that appellant eventually requested reconsideration nearly one year after
making a hearing request. OWCP’s August 6, 2010 decision denying modification of the
original LWEC determination does not, however, cure the procedural defect in this case, namely,
that she was deprived of her statutory right to an oral hearing.
The Board finds that this case is not in posture for a decision, as there exists an
outstanding request for an oral hearing or review of the written record. The case will be
remanded for a proper response to appellant’s request. Following this and such other
development as deemed necessary, OWCP shall issue an appropriate decision.

1

Patricia G. Aiken, 57 ECAB 441 (2006).

2

20 C.F.R. § 10.616(a).

3

Belinda J. Lewis, 43 ECAB 552, 558 (1992); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 6, 2010 decision be set aside and the case remanded for further development consistent
with this order of the Board.
Issued: October 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

